DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: numerals “31” and “32”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  the term “remover” appears to be grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claims 18 and 20, the structure of the “support member” and its relationship to the other parts of the claimed creeper has not been set forth so as to enable one skilled in the art to make and/or use the invention.
In claim 19, the structure of the “head strap” and its relationship to the other parts of the claimed creeper has not been set forth so as to enable one skilled in the art to make and/or use the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR3072951, hereafter “Roman”. As to claim 1, Roman discloses a foldable containment device comprising a foldable body having first and second ends 2, a bottom 1, a circumferential wall that can be raised to form a basin having first end portion 2, a second end portion 2, a first side wall 3 and a second side wall 3, said first and second side walls running along axes that are substantially parallel to a longitudinal folding axis (A),  and a plurality of rigid plates or panel members positioned at panel locations within or along each of the first and second side walls; see page 6, eighth and ninth full paragraphs and page 7, paragraph 5 under the “Exemplary embodiment of a technical solution” in the translation. The first end portion, the second end portion, and the first and second side walls in Roman are moveable relative to the bottom 1 and cooperate to form a circumferential raised barrier around the periphery of said bottom when the creeper is in an unfolded configuration as shown in Fig.4 and page 5, eighth full paragraph, of translation. The term “creeper” does not distinguish over the prior art product because this term does not add any structural features to the claimed product
As to claim 2, Roman discloses this feature at page 5, eighth full paragraph, of translation.
As to claim 3, Roman shows this feature in Figs. 3 and 4.
As to claim 4, Roman shows this feature in Figs. 1-4 and page 7, paragraph 5 under the “Exemplary embodiment of a technical solution” in the translation.
As to claims 5-8, these features are shown in Fig. 1 and page 7, paragraph 5 under the “Exemplary embodiment of a technical solution” in the translation.
As to claim 9, Roman discloses this feature at page 6, eighth full paragraph, of the translation.
As to claim 10, Roman discloses any rigid material such as plastic on page 6, ninth full paragraph, of the translation.
As to claim 11, Roman discloses this feature at page 6, eighth full paragraph, of the translation.
As to claim 12, Roman discloses a flexible flap 7 at the ends of the side walls; see Figs. 2 and 4.
As to claim 13, Roman discloses this feature at page 6, paragraphs 12 and 13, of the translation.
As to claim 16, Roman discloses a flap 7 in Fig. 2 which may be considered a strap. This flap has hook and loop fastener material thereon which will inherently make it adjustable with the complimentary hook and loop fastener on the body of the device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FR3072951, hereafter “Roman” in view of Browning 9,303,816. Roman discloses a foldable containment device comprising a foldable body having first and second ends 2, a bottom 1, a circumferential wall that can be raised to form a basin having first end portion 2, a second end portion 2, a first side wall 3 and a second side wall 3, said first and second side walls running along axes that are substantially parallel to a longitudinal folding axis (A), and a plurality of rigid plates or panel members positioned at panel locations within or along each of the first and second side walls; see page 6, eighth and ninth full paragraphs and page 7, paragraph 5 under the “Exemplary embodiment of a technical solution” in the translation. The first end portion, the second end portion, and the first and second side walls in Roman are moveable relative to the bottom 1 and cooperate to form a circumferential raised barrier around the periphery of said bottom when the creeper is in an unfolded configuration as shown in Fig.4 and page 5, eighth full paragraph, of translation. The term “creeper” does not distinguish over the prior art product because this term does not add any structural features to the claimed product. However, Roman does not disclose a light source on his product. Browning discloses a containment device that includes a light source; see col. 5, lines 39-42. It would have been obvious to one of ordinary skill in the art to include a light source on the device of Roman in view of Browning in order to allow the device to be used at night or in dark locations. It would also have been obvious to one of ordinary skill in the art to locate the light source at any specific location such as on the periphery of the bottom of the device in roman since a shifting of location of parts is well within the purview of a worker in the art.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over FR3072951, hereafter “Roman”. Roman discloses a foldable containment device comprising a foldable body having first and second ends 2, a bottom 1, a circumferential wall that can be raised to form a basin having first end portion 2, a second end portion 2, a first side wall 3 and a second side wall 3, said first and second side walls running along axes that are substantially parallel to a longitudinal folding axis (A), and a plurality of rigid plates or panel members positioned at panel locations within or along each of the first and second side walls; see page 6, eighth and ninth full paragraphs and page 7, paragraph 5 under the “Exemplary embodiment of a technical solution” in the translation. The first end portion, the second end portion, and the first and second side walls in Roman are moveable relative to the bottom 1 and cooperate to form a circumferential raised barrier around the periphery of said bottom when the creeper is in an unfolded configuration as shown in Fig.4 and page 5, eighth full paragraph, of translation. The term “creeper” does not distinguish over the prior art product because this term does not add any structural features to the claimed product. However, Roman does not disclose a single reinforcement panel at an end portion, rather he discloses multiple panels at the end portions as shown in Fig. 1. 
As to claim 17, it would have been obvious to one of ordinary skill in the art to have only a single reinforcement panel at an end portion in Roman’s product depending on desired structure integrity since it is within the general skill of a worker in the art to make plural parts unitary as a matter of obvious engineering choice.
As to claim 18, adding an additional layer, i.e. a support member, to the reinforcement panel at an end portion of the product in Roman would have obvious to one of ordinary skill in the art in order to increase structure integrity since a duplication of parts for multiple effect is within the purview of one of ordinary skill in the art. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783